 

EXHIBIT 10.3

 

AMENDMENT NO. 6 TO NOTE AND WARRANT PURCHASE AGREEMENT

 

This AMENDMENT NO. 6 TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”),
effective as of October 17, 2017, is by and between CTI INDUSTRIES CORPORATION,
an Illinois corporation (“Company”), and BMO PRIVATE EQUITY (U.S.), INC., a
Delaware corporation (“Purchaser”).

 

RECITALS:

 

WHEREAS, Purchaser and Company have entered into certain financing arrangements
pursuant to that certain Note and Warrant Purchase Agreement dated as of
July 17, 2012 (as amended hereby, and as the same may have heretofore been or
may hereafter be further amended, modified, supplemented, extended, renewed,
restated, replaced or otherwise modified, the “Purchase Agreement”), by and
among Company and Purchaser, under which, among other things, (a) Company sold
to Purchaser and Purchaser purchased from Company a note in the original
principal amount of $5,000,000 and (b) in connection with the exercise of
Purchaser’s put right under the Warrant, the Company issued a warrant conversion
note to Purchaser in the original principal amount of $797,881.31;

 

WHEREAS, in connection with the Purchase Agreement, CTI Supply, Inc., an
Illinois corporation f/k/a CTI Helium, Inc., and a Wholly-Owned Subsidiary of
the Company, in its capacity as a guarantor (the “Subsidiary Guarantor”),
entered into a Guaranty dated as of July 17, 2012 (the “Subsidiary Guaranty”),
under which, among other things, the Subsidiary Guarantor guarantees the prompt
and complete payment and performance of the Obligations;

 

WHEREAS, Company has requested that, subject to the terms and conditions of this
Agreement, Purchaser agree to amend the Purchase Agreement in certain respects;
and

 

WHEREAS, Purchaser is willing to agree to amend the Purchase Agreement in
certain respects, in each case, subject to the terms and conditions specified
herein.

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

 

1.             DEFINITIONS

 

1.1           Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the
Purchase Agreement unless otherwise defined herein. The foregoing recitals,
together with all exhibits attached hereto, are incorporated by this reference
and made a part of this Agreement. Unless otherwise provided herein, all section
and exhibit references herein are to the corresponding sections and exhibits of
this Agreement.

 

 

 



 

2.             ACKNOWLEDGMENTS

 

2.1           Acknowledgment of Obligations. Company hereby acknowledges,
confirms and agrees that as of October 15, 2017, prior to the effectiveness of
this Agreement, (a) Company is indebted to Purchaser in respect of the Note in
the aggregate principal amount of $5,000,000, and (b) Company is indebted to
Purchaser in respect of the Warrant Conversion Note in the aggregate principal
amount of $815,139.46. Company hereby acknowledges, confirms and agrees that all
such Obligations, together with interest accrued and accruing thereon, together
with any paid-in-kind interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by Company to
Purchaser, are unconditionally owing by Company to Purchaser, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

 

2.2           Acknowledgment of Security Interests. Company hereby acknowledges,
confirms and agrees that Purchaser has, and will continue to have, valid,
enforceable and perfected second-priority continuing liens upon and security
interests in the Collateral heretofore granted to and for the benefit of
Purchaser, pursuant to the Purchase Agreement and the Operative Documents or
otherwise granted to or held by Purchaser.

 

2.3           Binding Effect of Documents. Company hereby acknowledges, confirms
and agrees that: (a) this Agreement constitutes an Operative Document, (b) each
of the Purchase Agreement and the other Operative Documents to which it is a
party has been duly executed and delivered to Purchaser by Company, and each is
and will remain in full force and effect as of the date hereof except as
modified pursuant hereto, (c) the agreements and obligations of Company
contained in such documents and in this Agreement constitute the legal, valid
and binding Obligations of Company, enforceable against it in accordance with
their respective terms, and Company has no valid defense to the enforcement of
such Obligations, and (d) Purchaser is and will be entitled to the rights,
remedies and benefits provided for under the Purchase Agreement and the other
Operative Documents and applicable law.

 

2.4           Acknowledgement of Additional Defaults. The parties hereto
acknowledge, confirm and agree that any misrepresentation by Company, or any
failure of Company to comply with the covenants, conditions and agreements
contained in this Amendment will constitute an immediate Event of Default under
the Purchase Agreement and the other Operative Documents.

 

3.             AMENDMENT TO PURCHASE AGREEMENT

 

In reliance upon the representations and warranties of Company set forth in
Section 5 below and subject to the conditions to effectiveness set forth in
Section 6 below:

 

3.1           A new Section 3.4 is hereby added to the Purchase Agreement
immediately following Section 3.3 thereof to read as follows:

 

“Section 3.4           Certain Note Interest Payment. Notwithstanding anything
contained in Section 1 of the Note to the contrary, effective as of October 2,
2017, the Current Interest payment in the amount of $150,138.89 due and payable
on October 2, 2017 in respect of the Note has been deferred until, and is now
due and payable on, December 1, 2017.”

 

 2 

 

 

3.2           Section 11.8 of the Purchase Agreement is hereby amended by
amending and restating the following contact information:

 

To the Purchaser: BMO Private Equity (U.S.), Inc.   111 West Monroe St.   20th
Floor East   Chicago, IL 60603   Attention:  Jason Swanson   Telephone
No.:  (312) 293-8196   Facsimile No.:  [_____________________]     With copy to:
Vedder Price P.C.   222 North LaSalle Street, Suite 2400   Chicago,
Illinois  60601   Attention:  Guy E. Snyder & Marie H. Godush  
Telephone:  (312) 609-7500   Facsimile:  (312) 609-5005

 

4.             OTHER AGREEMENTS

 

4.1           Agreement Regarding Borrowing Requests. Notwithstanding anything
in the Senior Credit Agreement to the contrary, Company hereby agrees not to
request a Revolving Loan (as defined in the Senior Credit Agreement), and
further agrees that Senior Lender shall have no obligation to make a Revolving
Loan (as defined in the Senior Credit Agreement), in excess of the amount
necessary, as certified by the Chief Financial Officer of the Company in
connection with any request for a Revolving Loan (as defined in the Senior
Credit Agreement), for the uses of the proceeds thereof on account of
disbursements to be made by Company in the ordinary course of business during
the next one-week period.

 

4.2           Updated Cash Flow Forecasts. On the first Business Day of each
week (unless otherwise approved in writing by the Purchaser), Company shall
deliver to Purchaser an updated 13-week cash flow forecast, in reasonable detail
and in form and substance reasonably satisfactory to the Purchaser, showing
projected cash receipts and disbursements (including referencing line item
sources and uses of cash) of the Company and its Subsidiaries over the
immediately succeeding 13-week period.

 

4.3           Updated Perfection Certificate; Schedules. On or before
October 20, 2017, Company shall deliver to Purchaser an updated perfection
certificate and updated schedules to the Purchase Agreement and the Security
Agreement, each in reasonable detail and in form and substance reasonably
satisfactory to Purchaser.

 

 3 

 

 

4.4           Letter of Intent. On or before October 20, 2017, Company shall
deliver to Purchaser a fully executed letter of intent (in form and substance
acceptable to Purchaser) from a third-party financial institution (the “Proposed
Lender”) that provides for the refinance and payment in full of each of the
Senior Debt and the Obligations, collectively, and a closing thereof within a
timeframe acceptable to Purchaser in its sole discretion (the “Letter of
Intent”). Company’s failure to deliver a Letter of Intent required by this
Section 4.4 shall not constitute an Event of Default; provided, however, that as
a result of such failure, Company shall be required to comply with the covenant
set forth in Section 4.6 below.

 

4.5           [Reserved].

 

4.6           Agreement to Retain Consultant. If (i) Company fails to deliver
the Letter of Intent in accordance with Section 4.4 above, or (ii) at any time
following the delivery of the Letter of Intent in accordance with Section 4.4
above, (a) the Proposed Lender notifies Company that it has elected to terminate
the Letter of Intent or that the Proposed Lender will not continue to proceed
toward the closing contemplated by the Letter of Intent, or (b) the Company is
no longer pursuing the transaction contemplated by the Letter of Intent, as may
be determined by the Purchaser and the Senior Lender in their reasonable
discretion, upon the request by Senior Lender, then within ten (10) days of the
request of Senior Lender, and at the sole expense of Company, Company shall hire
or otherwise retain a consultant (the “Consultant”) acceptable to Senior Lender
and Purchaser, pursuant to an engagement letter, including the scope thereof,
that has terms and conditions acceptable to Purchaser, to advise Company with
respect to its business and operations and to pursue refinancing options.
Company shall fully cooperate with the Consultant and shall authorize the
Consultant to provide to Purchaser information and reports with respect to
Company as Purchaser shall request from time to time, including, but not limited
to, information and reports related to Company’s financial condition,
businesses, assets and liabilities and refinancing efforts and prospects.

 

4.7           Purchaser Representatives. Company acknowledges and agrees that
Purchaser may retain consultants or other advisors to assist and advise
Purchaser, and agrees to provide such representatives access to the Company’s
and Subsidiary Guarantor’s books, records, senior management and executives as
such representatives may reasonably request from time to time. All amounts
incurred by Purchaser in connection with such retentions and engagement of any
such representatives shall constitute Obligations and be reimbursed by the
Company pursuant to the Purchase Agreement.

 

4.8           Amendment Fee. In consideration of the transactions contemplated
hereby, the Company hereby agrees to pay to Purchaser an amendment fee (the
“Amendment Fee”) in an amount equal to $14,500. The Amendment Fee shall be fully
earned as of the date hereof and shall be due and payable in full in cash on or
before December 1, 2017. No portion of the Amendment Fee which is paid shall be
subject to return or disgorgement.

 

5.             REPRESENTATIONS AND WARRANTIES

 

Company hereby represents, warrants and covenants as follows:

 

5.1           Representations in the Purchase Agreement and the Other Operative
Documents. Each of the representations and warranties made by or on behalf of
Company to Purchaser in the Purchase Agreement or any of the other Operative
Documents, and to Senior Lender in the Senior Credit Agreement or any of the
other Senior Credit Documents, was true and correct when made, and is true and
correct on and as of the date of this Agreement with the same full force and
effect as if each of such representations and warranties had been made by
Company on the date hereof and in this Agreement. All of the information
contained in the schedules attached to the Purchase Agreement and the Security
Agreement remains true and correct as of the date hereof.

 

 4 

 



 

5.2           Binding Effect of Documents. This Agreement has been duly
authorized, executed and delivered to Purchaser by Company, is enforceable in
accordance with its terms and is in full force and effect, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

 

5.3           No Conflict. The execution, delivery and performance of this
Agreement by Company will not violate any requirement of law or contractual
obligation of Company and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues.

 

6.             CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS
AGREEMENT

 

The effectiveness of the terms and provisions of this Agreement (other than the
terms and provisions of Sections 7.6 and 7.7, which will be effective
immediately upon the execution of this Agreement) is subject to the following
conditions precedent:

 

(a)          Purchaser’s receipt of an original of this Agreement, duly
authorized, executed and delivered by Company and Purchaser;

 

(b)          Purchaser’s receipt of the Consent and Reaffirmation of Subsidiary
Guarantor attached hereto as Exhibit 1;

 

(c)          Purchaser’s receipt of fully executed copies of each of the other
documents referenced on the Closing Checklist attached hereto as Exhibit 2, each
of which shall be in form and substance acceptable to Purchaser, and the
transactions contemplated by such documents shall have been consummated in
accordance with the terms thereof; and

 

(d)          Purchaser’s receipt of all fees and other amounts payable on or
prior to the closing date of this Amendment, including all attorneys’,
consultants’ and other professionals’ fees and expenses incurred by Purchaser.

 

7.             MISCELLANEOUS

 

7.1           Continuing Effect of Purchase Agreement. Except as modified
pursuant hereto, no other changes or modifications to the Purchase Agreement or
any other Operative Document are intended or implied by this Agreement and in
all other respects the Purchase Agreement and the other Operative Documents
hereby are ratified, restated and confirmed by all parties hereto as of the date
hereof. To the extent of any conflict between the terms of this Agreement, the
Purchase Agreement, and the other Operative Documents, the terms of this
Agreement will govern and control. The Purchase Agreement and this Agreement
will be read and construed as one agreement.

 

 5 

 

 

7.2           Costs and Expenses. In addition to, and without in any way
limiting, the obligations of Company set forth in Section 11.4 of the Purchase
Agreement, Company absolutely and unconditionally agrees to pay to Purchaser, on
demand by Purchaser at any time, whether or not all or any of the transactions
contemplated by this Agreement are consummated: all reasonable fees, costs and
expenses incurred by Purchaser and any of its directors, officers, employees or
agents (including, without limitation, reasonable fees, costs and expenses
incurred of any counsel to Purchaser), regardless of whether Purchaser or any
such other Person is a prevailing party, in connection with (a) the preparation,
negotiation, execution, delivery or enforcement of this Agreement, the Purchase
Agreement, the other Operative Documents and any agreements, documents or
instruments contemplated hereby and thereby, and (b) any investigation,
litigation or proceeding related to this Agreement, the Purchase Agreement or
any other Operative Document or any act, omission, event or circumstance in any
matter related to any of the foregoing.

 

7.3           Further Assurances. At Company’s expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions of this Agreement.

 

7.4           Successors and Assigns; No Third-Party Beneficiaries. This
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns. No Person other than the
parties hereto and, in the case of Sections 7.6 and 7.7 hereof, the Releasees,
shall have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Releasees under
Sections 7.6 and 7.7 hereof) are hereby expressly disclaimed.

 

7.5           Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of Company made in this
Agreement or any other document furnished in connection with this Agreement will
survive the execution and delivery of this Agreement, and no investigation by
Purchaser, or any closing, will affect the representations and warranties or the
right of Purchaser to rely upon them.

 

7.6           Release.

 

(a)          In consideration of the agreements of Purchaser contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the Company and the Subsidiary Guarantor,
on behalf of itself and its successors and assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, consultants,
financial advisors, legal representatives and other representatives (Company,
the Subsidiary Guarantor, and all such other Persons being hereinafter referred
to collectively as the “Releasing Parties” and individually as a “Releasing
Party”), hereby absolutely, unconditionally and irrevocably releases, remises
and forever discharges Purchaser, and each of its respective successors and
assigns, and its respective present and former shareholders, members, managers,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives
(Purchaser and all such other Persons being hereinafter referred to collectively
as the “Releasees” and individually as a “Releasee”), of and from any and all
demands, actions, causes of action, suits, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every kind and nature,
known or unknown, suspected or unsuspected, at law or in equity, which any
Releasing Party or any of its successors, assigns or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the date of this Agreement,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with this Agreement, the Purchase Agreement, any of the
other Operative Documents or any of the transactions hereunder or thereunder.

 

 6 

 

 

(b)          Company and the Subsidiary Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense to any Claim and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)          Company and the Subsidiary Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered will affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

(d)          As to each and every claim released hereunder, Company and the
Subsidiary Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein. As to each and every claim
released hereunder, Company and the Subsidiary Guarantor also waives the benefit
of each other similar provision of applicable federal or state law (including
without limitation the laws of the state of Illinois), if any, pertaining to
general releases after having been advised by its legal counsel with respect
thereto.

 

(e)          Company and the Subsidiary Guarantor hereunder hereby specifically
acknowledges and agrees that: (i) none of the provisions of this Section 7.6
shall be construed as or constitute an admission of any liability on the part of
Releasees; (ii) the provisions of this Section 7.6 shall constitute an absolute
bar to any Claim of any kind, whether any such Claim is based on contract, tort,
warranty, mistake or any other theory, whether legal, statutory or equitable;
and (iii) any attempt to assert a Claim barred by the provisions of this
Section 7.6 shall subject Company and the Subsidiary Guarantor hereunder to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.

 

7.7           Covenant Not to Sue. Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 7.6 above. If any
Releasing Party violates the foregoing covenant, Company, for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

 7 

 

 

7.8           Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.

 

7.9           Reviewed by Attorneys. Company and the Subsidiary Guarantor
represent and warrant to Purchaser that each (a) understands fully the terms of
this Agreement and the consequences of the execution and delivery of this
Agreement, (b) has been afforded an opportunity to discuss this Agreement with,
and have this Agreement reviewed by, such attorneys and other persons as Company
may wish, and (c) has entered into this Agreement and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto will be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.

 

7.10         Disgorgement. If Purchaser is, for any reason, compelled by a court
or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Purchaser, and Company
will be liable to, and will indemnify, defend and hold Purchaser harmless for,
the amount of such payment or interest surrendered or disgorged. The provisions
of this Section will survive repayment of the Obligations or any termination of
the Purchase Agreement or any other Operative Document.

 

7.11         Relationship. Company agrees that the relationship between
Purchaser and Company is that of creditor and debtor and not that of partners or
joint venturers. This Agreement does not constitute a partnership agreement or
any other association between Purchaser and Company. Company acknowledges that
Purchaser has acted at all times only as a creditor to Company within the normal
and usual scope of the activities normally undertaken by a creditor and in no
event has Purchaser attempted to exercise any control over Company or its
business or affairs. Company further acknowledges that Purchaser has not taken
or failed to take any action under or in connection with its respective rights
under the Purchase Agreement or any of the other Operative Documents that in any
way or to any extent has interfered with or adversely affected Company’s
ownership of Collateral.

 

 8 

 

 

7.12         Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT AND ANY OF THE OTHER
OPERATIVE DOCUMENTS, THIS AGREEMENT, THE PURCHASE AGREEMENT AND THE OTHER
OPERATIVE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN COOK COUNTY, ILLINOIS WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND PURCHASER PERTAINING TO
THIS AGREEMENT OR THE PURCHASE AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE PURCHASE AGREEMENT
OR ANY OF THE OPERATIVE DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS
AGREEMENT WILL BE DEEMED OR OPERATE TO PRECLUDE PURCHASER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF PURCHASER. EACH PARTY
HEREUNDER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HEREUNDER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH ACTION
OR SUIT AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THE PURCHASE
AGREEMENT AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN
POSTED.

 

7.13        Waivers.

 

(a)          Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE BETWEEN PURCHASER AND COMPANY
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE PURCHASE
AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

(b)          Waivers by Company. Company hereby waives any rights Company may
have upon payment in full of the Obligations to require Purchaser to terminate
its security interest in the Collateral, other collateral or in any other
property of Company until termination of the Purchase Agreement in accordance
with its terms and the execution by Company of an agreement indemnifying
Purchaser from any loss or damage Purchaser may incur as the result of
dishonored checks or other items of payment received by Purchaser from Company
or any account debtor and applied to the obligations and releasing and
indemnifying, in the same manner as described in Sections 7.6 and 7.7 of this
Agreement, the Releasees from all claims arising on or before the date of such
termination. Company acknowledges that the foregoing waiver is a material
inducement to Purchaser in entering this Agreement and that Purchaser is relying
upon the foregoing waiver in its future dealings with Company.

 

 9 

 

 

7.14         Counterparts. This Agreement may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed and may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

 

7.15         Time is of the Essence. Time is of the essence respecting each and
every covenant, condition and provision of this Agreement to be performed by
Company.

 

[signatures on following page]

 

 10 

 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

  COMPANY       CTI INDUSTRIES CORPORATION       By /s/ Stephen M. Merrick  
Name   Stephen M. Merrick   Title    President       SUBSIDIARY GUARANTOR      
CTI SUPPLY, INC.       By /s/ Stephen M. Merrick   Name   Stephen M. Merrick  
Title   President

 

Signature Page to Amendment No. 6 to Note and Warrant Purchase Agreement

 

 

 

 

  PURCHASER       BMO PRIVATE EQUITY (U.S.), INC.,       By /s/ Jason Swanson  
Name   Jason Swanson   Title   Managing Director

 

Signature Page to Amendment No. 6 to Note and Warrant Purchase Agreement

 

 

 



 

EXHIBIT 1
to
AMENDMENT NO. 6 TO NOTE AND WARRANT PURCHASE AGREEMENT

 

CONSENT AND REAFFIRMATION OF SUBSIDIARY GUARANTOR

 

The undersigned (“Subsidiary Guarantor”) hereby (i) acknowledges receipt of a
copy of the foregoing Amendment No. 6 to Note and Warrant Purchase Agreement
(the “Agreement”; capitalized terms used but not otherwise defined herein have
the meanings ascribed to such terms in the Purchase Agreement (as defined in the
Agreement)); (ii) consents to Company’s execution and delivery of the Agreement;
(iii) agrees to be bound by the Agreement, including, without limitation,
Sections 7.6 and 7.7 of the Agreement as if Subsidiary Guarantor were a party
thereto; (iv) affirms that nothing contained in the Agreement, except as
specifically stated therein, will modify in any respect whatsoever any Operative
Document to which it is a party; and (v) reaffirms its obligations under
(a) that certain Guaranty of Subsidiary Guarantor dated as of July 17, 2012, by
and among Subsidiary Guarantor and Purchaser and (b) each of the other Operative
Documents to which it is a party (as modified by the Agreement, collectively,
the “Reaffirmed Operative Documents”) and confirms that such obligations are
unconditional and not subject to any defense, setoff, counterclaim or other
adverse claim. Although Subsidiary Guarantor has been informed of the matters
set forth herein and has acknowledged and agreed to same, Subsidiary Guarantor
understands that Purchaser has no obligation to inform Subsidiary Guarantor of
such matters in the future or to seek Subsidiary Guarantor’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein creates
such a duty.

 

The undersigned further agrees that after giving effect to the Agreement, each
Reaffirmed Operative Document remains in full force and effect.

 

  CTI SUPPLY, INC.       By:   /s/ Stephen M. Merrick   Name   Stephen M.
Merrick   Title:   President

 

Exhibit 1 to Amendment No. 6 to Note and Warrant Purchase Agreement

 

 

 

 

EXHIBIT 2
to
AMENDMENT NO. 6 TO NOTE AND WARRANT PURCHASE AGREEMENT

 

CLOSING CHECKLIST

 

CLOSING DATE: October 17, 2017

 

parties to the transaction

 

PURCHASER: BMO PRIVATE EQUITY (U.S.), INC.
111 S. LaSalle St.
20th Floor East
Chicago, IL 60603
Attention:  Jason Swanson
Telephone No.:  (312) 293-8196
Facsimile No.:  [            ]     PURCHASER’S COUNSEL: VEDDER PRICE P.C.
222 N. LaSalle Street, Suite 2400
Chicago, Illinois  60601
Attn:  Guy Snyder and Marie H. Godush
Telephone No.:  (312) 609-7500
Facsimile No.:  (312) 609-5005     COMPANY: CTI INDUSTRIES CORPORATION
22160 N. Pepper Road
Lake Barrington, Illinois  60010
Attn:  Stephen M. Merrick
Telephone:  (847) 382-1000
Facsimile:  (847) 382-1219     COMPANY’S COUNSEL: VANASCO, GENERALLY & MILLER
33 North LaSalle Street, Suite 2200
Chicago, Illinois 60602
Attn:  Gerald Miller
Telephone No.:  (312) 786-5100
Facsimile No.:  (312) 786-5111

 

Exhibit 2 to Amendment No. 6 to Note and Warrant Purchase Agreement

 

 

 

 

A.Operative and Security Documents

 

(1)Amendment No. 6 to Note and Warrant Purchase Agreement

 

(2)Security Agreement (CTI Supply, Inc.)

 

(3)Amendment No. 1 to Pledge Agreement

 

(a)Copy of Stock Power Agreement (being held by Senior Lender)

 

(b)Irrevocable Proxy Agreement

 

(c)Copy of CTI Supply, Inc. Stock Certificate (being held by Senior Lender)

 

(4)Amendment No. 1 Patent and Trademark Agreement (Company)

 

(5)Copyright Security Agreement (Company)

 

(6)Amended and Restated Junior Mortgage and Security Agreement with Assignment
of Rents

 

(a)Title Commitment

 

(7)Amendment No. 11 to Senior Credit Agreement

 

(8)Consent under Subordination and Intercreditor Agreement

 

(9)Secretary’s Certificate (CTI Industries Corporation)

 

(a)Articles of Incorporation

 

(b)Bylaws

 

(c)Resolutions

 

(d)Incumbency

 

(10)Secretary’s Certificate (CTI Supply, Inc.)

 

(a)Articles of Incorporation

 

(b)Bylaws

 

(c)Resolutions

 

(d)Incumbency

 

(11)UCC-1 Financing Statement (CTI Supply, Inc.)

 

(12)Lien Searches

 

Exhibit 2 to Amendment No. 6 to Note and Warrant Purchase Agreement

 

 

